         Case 1:20-cr-00330-AJN Document 278 Filed 05/12/21 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     May 12, 2021

BY ECF

The Honorable Alison J. Nathan
United States District Court
Southern District of New York
United States Courthouse
40 Foley Square
New York, New York 10007

       Re:     United States v. Ghislaine Maxwell, 20 Cr. 330 (AJN)

Dear Judge Nathan:

       The Government respectfully submits this letter in response to the Court’s Order dated

May 10, 2021, which directed the Government to propose and justify any requests for redaction of

the defendant’s memorandum in support of her supplemental pre-trial motions and exhibits. (Dkt.

No. 274).

       After reviewing the defense’s memorandum, the Government seeks a limited number of

redactions. These proposed redactions are consistent with the three-part test articulated by the

Second Circuit in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Although

the defense’s memorandum in support of her supplemental pre-trial motions is a judicial document

subject to the common law presumption of access, the proposed redactions are narrowly tailored

to protect the privacy interests of victims and third parties referenced in the document. These

redactions are thus consistent with similar, tailored redactions permitted by the Court in this case

to protect the privacy interests of third parties. (See, e.g., Dkt. No. 168, 232). Today the

Government is submitting to the Court by email its proposed redactions to the defense’s

memorandum, which the Government respectfully requests be filed under seal.
          Case 1:20-cr-00330-AJN Document 278 Filed 05/12/21 Page 2 of 2

 Page 2



       The Government respectfully submits that Exhibits C, E, F, G, H, and I should be filed

entirely under seal in order to protect the privacy interests of victims and third parties implicated

in the documents. The Court has accepted similar exhibits under seal in this case to protect such

privacy interests. (See, e.g., Dkt. No. 168, 232).

                                                     Respectfully submitted,


                                                     AUDREY STRAUSS
                                                     United States Attorney


                                              By:        s/
                                                     Maurene Comey
                                                     Alison Moe
                                                     Lara Pomerantz
                                                     Andrew Rohrbach
                                                     Assistant United States Attorneys
                                                     Southern District of New York


Cc: Defense counsel (By ECF)
